I concur in the affirmance but not in all that is said in the discussion contained in the main opinion.
1. Clem was a surety upon the note, but absolutely required to pay the same and primarily liable thereon. Section 192, Negotiable Instrument Law. Section 120 of the law relating to the discharge of persons secondarily liable has no application to him. Under the cases cited in the main opinion I concur in the ruling that the extension in the time of payment without the consent of Clem did not discharge him.
2. The marginal notation upon the note was not a part of the note itself but a mere memorandum of the maturity date for the convenience of the holder. The alteration of such memorandum did not alter the effect *Page 172 
of the note in any respect. Section 125, Negotiable Instrument Law.
Under the authorities cited in the main opinion, I concur in the ruling that the alteration in the marginal notation did not discharge appellant.